[Cite as Maddox v. Greene Cty. Children Servs. Bd. of Dirs., 2014-Ohio-2312.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    GREENE COUNTY

 ALICE MADDOX                             :
                                          :                  Appellate Case No. 2013-CA-38
       Plaintiff-Appellee/Cross-Appellant :
                                          :                  Trial Court Case No. 12-CV-715
 v.                                       :
                                          :
 BOARD OF DIRECTORS OF GREENE :                              (Civil Appeal from Greene County
 COUNTY CHILDREN SERVICES                 :                  (Common Pleas Court)
 BOARD                                    :
                                          :
    Defendant-Appellant/Cross-Appellee :
                                           :
                                               ...........
                                              OPINION
                               Rendered on the 30th day of May, 2014.
                                               ...........

JOHN R. FOLKERTH, JR., Atty. Reg. #0016366, and PAUL M. COURTNEY, Atty. Reg.
#0020085, Weprin Folkerth & Routh LLC, 109 North Main Street, 500 Performance Place,
Dayton, Ohio 45402
      Attorneys for Plaintiff-Appellee/Cross-Appellant

LAWRENCE E. BARBIERE, Atty. Reg. #0027106, Schroeder, Maundrell, Barbiere & Powers,
5300 Socialville Foster Road, Suite 200, Mason, Ohio 45040
      Attorney for Defendants-Appellants/Cross-Appellees

                                              .............
HALL, J.,

         {¶ 1}       Defendants Greene County Children Services Board of Directors (CSB) and

Greene County Board of Commissioners appeal from the trial court’s entry of judgment in favor

of Plaintiff Alice Maddox on her complaint alleging violations of R.C. 121.22, Ohio’s

Open-Meeting Act (OMA) or “Sunshine Act.” Also pending before us is a cross appeal by

Maddox.

         {¶ 2}       In their appeal, CSB and the Commissioners advance two assignments of error.

First, they contend the trial court erred in granting Maddox injunctive relief under the OMA and

in finding thirty OMA violations. Second, they claim the trial court erred in finding them liable

for multiple forfeitures, attorney fees, and Maddox’s back pay and benefits from June 26, 2012 to

November 20, 2012.1

         {¶ 3}       In her cross appeal, Maddox advances three assignments of error. First, she

contends the trial court erred in failing to assess a $500 statutory forfeiture for each of the thirty

OMA violations it found. Second, she claims the trial court erred in limiting the back pay to

which it found her entitled. Third, she asserts that the trial court erred in reducing the attorney

fees it awarded her for the OMA violations.

         {¶ 4}       The record reflects that Maddox formerly served as executive director of Greene

County Children Services. Over an extended period of time, CSB contemplated terminating her

employment. Ultimately, CSB placed Maddox on administrative leave and later fired her. The

           1
             For purposes of convenience and clarity, this opinion frequently will refer to the defendants-appellants singularly as “CSB.”
 Although the Greene County Board of Commissioners was substituted as a defendant late in the proceedings below due to a merger of county
 agencies, nearly all of the issues before us involve activities of the Greene County Children Services Board of Directors and not the County
 Commissioners. Therefore, we find it clearer and less cumbersome to refer only to “CSB” despite the merger and despite the presence of the
 Greene County Board of Commissioners in the lawsuit. Where the context dictates distinguishing between the defendants-appellants, we will
 refer separately to the “Commissioners.”
                                                                                                 3


issues in the present lawsuit stem from public meetings CSB held near the end of Maddox’s

tenure and actions taken during those meetings. After an evidentiary hearing, the trial court made

the following factual findings regarding those issues and meetings:

                                             ***

               2. At its meeting held on February 24, 2011, the Board was provided a

       memorandum by the Board’s chair addressing Sunshine Act concerns. At that

       meeting, the Board was also provided with the table of contents and treatise by the

       Ohio Attorney General on the Open Meeting Act, stating the requirements of

       conduct at meetings by public bodies in order to comply with the Sunshine Act.

               3. The Board began holding executive sessions to discuss the “Executive

       Director’s Evaluation” at the June 30, 2011 meeting. The Board’s evaluation of

       Maddox was not complete at this time.

               4. The Board continued to hold executive sessions to discuss Maddox’s

       evaluation at its regular meetings on July 28, 2011, August 25, 2011, September

       22, 2011, and October 27, 2011 * * * .

               5. At the conclusion of each of these meetings, the executive session was

       ended and the door to the meeting room opened. The Board would then adjourn

       the meeting, and leave a handwritten note for the Executive Secretary so that she

       could record the votes take during the Executive Session. Victoria Phillips, the

       Executive Secretary, testified that generally at the end of executive sessions, board

       members would depart the building and staff would be advised that “we’ve

       concluded the business.” Phillips would not be readmitted to the meetings

       following executive sessions, as the meeting was adjourned in her absence. Staff
                                                                                      4


would then lock up.

        6. On December 11, 2011, the Board held its regular meeting, and entered

into executive session “for a personnel matter.” The vote to adjourn the executive

session and the meeting were left for Phillips by handwritten note.

        7. On January 26, 2012, the Board entered executive session to discuss

“the upcoming negotiations.” The Board then voted for Maddox to “prepare a

white paper” and adjourned the meeting. The votes were left on a handwritten

note for Phillips.

        8. The Board held a special meeting on February 14, 2012 and went into

Executive Session to discuss “upcoming negotiations.” Again, a handwritten note

was left for Phillips with the recorded votes.

        9. On February 23, 2012, the Board entered executive session to discuss

“upcoming negotiations.” Again, the Board adjourned the meeting following

executive session and left a handwritten note for Phillips.

        10. On March 22, 2012, the Board held two executive sessions, the first for

the stated purpose of discussing “the upcoming union negotiations and personnel

matters,” and the second for the purpose of “personnel matters.” The meeting was

not opened to the public between the first and second executive sessions. The

meeting was adjourned and a type written note was left for Phillips.

        11. After the March meeting, but prior to the April meeting, board member

Cathy Cook tabulated the Board members’ evaluations of whether Maddox had

met the previously implemented Performance Improvement Plan (PIP). After

tabulating the evaluations, Cook and board member Pam Brooks met with County
                                                                                    5


Human Resources       for advice on how to terminate Maddox. A Separation

Agreement was prepared in anticipation of terminating Maddox at the April

meeting.

       12. On April 26, 2012, the Board added an executive session to the agenda

“for a personnel matter,” as requested by Cook, “[b]ecause the Board needed to

take action on the matter of Ms. Maddox because of the way the performance

evaluation, performance plan evaluation came back.” Board member Barbara

Burson testified that at this point a majority of the Board members expected that

Maddox would resign as requested or be terminated.

       13. Maddox was called into the April 26, 2012 executive session and

offered the Separation Agreement, which she did not sign. Maddox was then

placed on administrative leave. She was escorted to her office to gather her

possessions and turn in county property. She was instructed not to return to the

premises. Randy Roach testified that the Board’s intention at this point was “to

have Alice separated either willing . . . or otherwise.”

       14. Maddox was effectively terminated on April 26, 2012, with her pay to

cease on May 4, 2012.

       15. On May 22, 2012, the Board held a special meeting and entered into

executive session to discuss “threatened or imminent litigation.” The Board did

not discuss any new basis for terminating Maddox.

       16. On May 31, 2012, the Board held its regular meeting. During the

public portion of the meeting, Steven K. Haller, the Greene County Prosecuting

Attorney, spoke as a member of the public. Haller told the Board that the manner
                                                                                                      6


       in which they terminated Maddox violated the Sunshine Act. The Board did not

       dispute that Maddox had been terminated.

               17. Later at the May 31, 2012 meeting, a motion was made to enter into

       executive session to “discuss a personnel issue.” An audience member interjected

       and questioned whether said motion complied with the Sunshine Act. The motion

       was then restated “to discuss personnel issues relating to the Executive Director

       position.” During this session, no new reasons for terminating Maddox were

       discussed. Following the executive session, the meeting was adjourned, despite

       the large group of people waiting to be re-admitted. A Board member left a

       handwritten note for Phillips so that she could record the votes.

               18. On June 26, 2012, the Board held its regular meeting. The Board

       entered into an executive session to consider “the dismissal or discipline of a

       public employee . . . .” An attorney for the Board also attended the executive

       session. No new discussions were held regarding the decision to terminate

       Maddox. When the Board returned to open session, a motion was made to

       terminate Maddox effective June 26, 2012, and pay her from May 4, 2012 until

       June 26, 2012. Two board members spoke in regard to the motion. The Board

       then voted to terminate Maddox and pay her through June 26, 2012. Randy Roach

       testified that the purpose of the June 26 action was to formally terminate Maddox,

       which was thought to have been accomplished in April.

(Doc. #102 at 2-6).

       {¶ 5}   In an earlier ruling, the trial court had found that the stated purpose of the April

26, 2012 executive session lacked specificity required by the OMA and that Maddox’s placement
                                                                                                      7


on administrative leave was invalid. It granted her injunctive relief and compensation from April

26, 2012 until June 26, 2012. It also awarded her reasonable attorney fees and a $500 statutory

civil forfeiture. (Doc. #25). In a separate ruling containing the foregoing factual findings, the trial

court found additional violations of the OMA. It reasoned:

                 The court finds that each of the executive sessions held up to the

       termination of Maddox [was] held for an improper purpose, whether that purpose

       was for “personnel matters” or other stated purposes, none of which were

       enumerated exceptions under R.C. 121.22(G). The executive sessions lacked the

       specificity to inform the public of their purpose. Employee evaluation is not an

       enumerated exception, and the court will not read in an exception where none is

       stated.

                 The court also finds that the June 26, 2012 action to terminate Maddox

       was invalid. A violation of the Sunshine Act cannot be cured when discussions

       and deliberations were held in an improperly convened executive session.

       Although the public was permitted at a later meeting to comment on the

       termination, the testimony of Barbara Burson and Randy Roach indicates that the

       decision to terminate Maddox was reached in April, and the June meeting was

       intended to reconfirm the vote in what the Board believed was the proper statutory

       method. The purpose for the executive session stated at the June 26, 2012

       meeting, to discuss “personnel issues relating to the Executive Director position”

       also does not comply with the Sunshine Act, as it makes no reference to the R.C.

       121.22(G) exceptions, such as termination of a public employee.

                 The Court finds that the Board routinely and presumably knowingly
                                                                                       8


disregarded the Sunshine Act. The Board was provided written material on the

Sunshine Act requirements in February of 2011. Had the Board properly informed

itself of what was required, it would not have entered into so many executive

sessions that were not permissible exceptions to the Sunshine Act.

       Further, the Board’s practice of ending executive session and then merely

opening the meeting room door, does not comply with the Sunshine Act. The

testimony of Victoria Phillips indicates that the Board would adjourn and leave a

note for her to record the votes. Defendants’ counsel asserts that Phillips was not

present for the adjournment and so has no direct knowledge of the adjournment,

however, the court finds the testimony illustrative of the Board’s failure to resume

the public meeting by even summoning the Executive Secretary for a recording of

the votes. It appears that the practice was to complete the executive session and

adjourn, leave a note, and go home, without re-opening to the public. Although

the statute does not outline a specific procedure for re-opening a meeting to the

public, the court finds that the regular practice of the Board excluded the public.

The Board’s action of adjourning their executive sessions by vote was not

improper; rather the adjournment of the public meeting shortly thereafter without

re-opening to the public is a violation.

       On at least two occasions, the Board took votes after adjourning executive

session, but without re-opening the meeting to the public. On October [27,] 2011

and January 26, 2012, the Board adopted the Performance Improvement Plan

(PIP) and also required Maddox to respond with a “white paper.” The PIP was

used later to evaluate Maddox in executive sessions, and was ultimately used as a
                                                                                               9


        basis for her termination. The implementation of the PIP was in violation of the

        Sunshine Act, and any actions on which it was based are also invalid.

(Doc. #102 at 8-9).

        {¶ 6}    The trial court summarized the thirty OMA violations it found as follows:

                 · June to September 2011—Two violations for each meeting held, one for

        improperly entering executive session and one for not re-opening the meeting to

        the public, for a total of eight violations. (8)

                 · October 27, 2011—The same two violations as above, plus the additional

        violation of voting to implement the PIP without re-opening to the public, for a

        total of three violations. (3)

                 · December 1, 2011—Two violations, one for improperly going into

        executive session and one for not re-opening the meeting to the public. (2)

                 · January 26, 2012—Three violations, one for improperly entering into

        executive session, one for failing to re-open the meeting to the public, and one for

        voting for Maddox to prepare a “white paper” without re-opening to the public.

        (3)

                 · February 14, 2012, February 26, 2012, March 26, 2012, April 26, 2012,

        May 22, 2012, May 31, 2012—Two violations each meeting, one for improperly

        going into executive session and one for not re-opening the meeting to the public,

        for a total of twelve violations. (12)

                 · June 26, 2012—Two violations, one for the improperly entered executive

        session and one for the invalid vote to terminate Maddox. (2)

(Id. at 9-10).
[Cite as Maddox v. Greene Cty. Children Servs. Bd. of Dirs., 2014-Ohio-2312.]
        {¶ 7}     Based on the foregoing violations, the trial court opined that Maddox’s

termination on June 26, 2012 was invalid. It again ordered injunctive relief under the OMA. (Id.

at 10).Thereafter, the Commissioners were substituted as a party defendant, apparently due to a

merger of Greene County Children Services into Greene County Job and Family Services, and

the trial court held a separate hearing on the damages and back-pay issues. On June 24, 2013, the

trial court found Maddox entitled to back pay from June 26, 2012 (the date of her invalid

termination) until November 20, 2012 (the date on which the trial court found “the executive

director position was extinguished by the merger of CSB with Greene County Job and Family

Services”). (Doc. #96 at 2). The trial court then addressed the “stacking” of $500 civil forfeitures

for each of the thirty OMA violations it found. It decided to award Maddox only twelve $500

civil forfeitures for the thirty violations. Finally, the trial court found Maddox entitled to

reasonable attorney fees under the OMA. After finding the hourly rate reasonable and making

various downward adjustments to the $128,069.42 attorney-fee bill, the trial court awarded her

fees of $77,604.20. (Id. at 7-11). This appeal and cross appeal followed.

        {¶ 8}     In its first assignment of error, CSB contends the trial court erred in granting

Maddox injunctive relief under the OMA and in finding thirty OMA violations. It advances three

arguments in support. First, CSB argues that it was not sui juris and, therefore, that the trial

court’s later substitution of the Commissioners as a party defendant was invalid. Second, CSB

asserts that it did not violate the OMA. Third, CSB maintains that Maddox’s June 26, 2012

termination was valid because it did not violate the OMA.

        {¶ 9}     Upon review, we reject the argument that CSB was not sui juris for purposes of

Maddox’s complaint. CSB relies on R.C. 5153.18(A), which provides that a public

children-services agency “shall have the capacity possessed by natural persons to institute
                                                                                                    11


proceedings in any court.” (Emphasis added). CSB points out that this language fails to confer

on a children-services agency the capacity to be sued. Therefore, CSB argues that it was not sui

juris, that the proceedings commenced against it were void, and, as a result, that the

Commissioners later could not be substituted as defendants.

       {¶ 10} For present purposes, we need not decide whether CSB was sui juris under R.C.

5153.18(A). We find that the OMA itself made CSB sui juris for purposes of Maddox’s lawsuit.

Under the OMA, a “public body” includes any agency, authority, or similar decision-making

body of any county. R.C. 121.22(B)(1)(a). “A county children services board is an agency of the

county [.]” 1995 Ohio Atty Gen. Opinion No. 95-027 at 2-134; see also Wade v. Bethesda

Hospital, 356 F. Supp. 380, 385 (S.D. Ohio 1973) (recognizing that a county children-services

board “is an agent of the county”).

       {¶ 11} The OMA provides that a trial court “shall issue an injunction to compel the

members of the public body to comply with its provisions.” R.C. 121.22(I)(1). Moreover, if a

trial court “issues an injunction pursuant to division (I)(1) of [R.C. 121.22], the court shall order

the public body that it enjoins to pay a civil forfeiture of five hundred dollars to the party that

sought the injunction and shall award to that party all court costs and, subject to reduction as

described in division (I)(2) of this section, reasonable attorney’s fees.” R.C. 121.22(I)(2)(a).

       {¶ 12} In short, we conclude that CSB qualified as a “public body” and that R.C. 121.22

explicitly makes a public body subject to an OMA suit for injunctive relief, civil forfeitures,

court costs, and attorney fees. Therefore, for purposes of Maddox’s lawsuit against it, CSB was

sui juris and the proceedings against it were not void. That being so, we are unpersuaded by

CSB’s argument that the trial court erred by later substituting the Commissioners into a void

proceeding.
                                                                                                 12


       {¶ 13} We recognize that the Fourth District Court of Appeals reached a contrary

conclusion in Mollette v. Portsmouth City Council, 169 Ohio App.3d 557, 2006-Ohio-6289, 863

N.E.2d 1092 (4th Dist.). Having reviewed that opinion, however, we find its reasoning

unpersuasive and decline to follow it. In Mollette, the Fourth District rejected an argument that

R.C. 121.22 made a city council sui juris for purposes of an OMA lawsuit. In relevant part, the

Fourth District reasoned:

               The Mollettes’ complaint names Portsmouth City Council as the sole

       defendant. However, unless a statute specifically authorizes suit against city

       councils, Portsmouth City Council cannot be sued. * * * In their brief, the

       Mollettes argue that R.C. 121.22 authorizes suit against city councils for

       violations of the open-meetings law. They note that the definition of “public

       body” in R.C. 121.22(B)(1)(a) includes “any legislative authority or board * * *

       council * * * or similar decision-making body of any * * * municipal

       corporation.” Additionally, they note that in discussing the remedies for a

       violation of the open-meetings law, R.C. 121.22(I)(2)(a) states that “the court

       shall order the public body that it enjoins to pay a civil forfeiture of five hundred

       dollars to the party that sought the injunction.” They argue that in order for R.C.

       121.22(I)(2)(a) to have any legal effect, the “public body” that is the subject of the

       injunction and civil forfeiture order must be a party to the action.

               There is no language in R.C. 121.22 specifically authorizing suits against

       city councils. Moreover, the inclusion of city councils within the definition of a

       “public body” is insufficient to subject city councils to suit. The Mollettes argue

       that the city council must be a party to the action if it is to be bound by the court’s
                                                                                                     13


        injunction and civil forfeiture order. However, the same result can be achieved by

        bringing suit against the individual council members in their official capacity. An

        injunction and civil forfeiture order against the council members in their official

        capacity is, for all practical purposes, an injunction and civil forfeiture order

        against city council.

                  Furthermore, a review of other statutes reveals that the General Assembly

        is usually explicit when conferring the ability to sue and be sued upon an entity. *

        * * Had the General Assembly intended to subject city councils to suit, it could

        have expressed that intent clearly. However, our review has failed to turn up any

        statutes authorizing suit against city councils. Additionally, the Mollettes have

        failed to cite any statutory authority making city councils amenable to suit.

Id. at ¶ 16-18.

        {¶ 14} We respectfully disagree with the Fourth District’s analysis. Although there is no

language in the OMA “specifically authorizing suits against city councils,” there is language

specifically authorizing suits against “public bodies,” which include city councils and

children-services boards. Moreover, the Mollette court declares that “the inclusion of city

councils within the definition of a ‘public body’ is insufficient to subject city councils to suit.” It

offers no support for this position, which is contradicted by the language of R.C. 121.22. The

Fourth District also opines that an OMA suit may be brought against individual council members

in their “official capacity” because “[a]n injunction and civil forfeiture order against the council

members in their official capacity is, for all practical purposes, an injunction and civil forfeiture

order against city council.” We agree that an official-capacity suit effectively is a suit against

the public body itself. See, e.g., Range v. Douglas, 878 F.Supp.2d 869, 875 (S.D.Ohio 2012) (“A
                                                                                                    14


suit against an individual in his or her official capacity is the equivalent of a suit against the

governmental entity.”). That being so, we fail to see how suing counsel members in their “official

capacity” would solve the sui juris problem found by the Fourth District. Finally, the Mollette

court observes “that the General Assembly is usually explicit when conferring the ability to sue

and be sued upon an entity.” Again, we agree. Here the General Assembly explicitly conferred

the ability to be sued upon public bodies facing OMA claims. Accordingly, we decline to follow

Mollette. For the reasons set forth above, we conclude that CSB was sui juris for purposes of

Maddox’s lawsuit.

       {¶ 15} CSB next argues that it did not violate the OMA. As set forth above, the trial

court found thirty OMA violations. Most of them involved CSB either entering executive session

without sufficiently stating a proper purpose or failing to reopen its meeting to the public after an

executive session. The other violations found by the trial court involved CSB improperly taking

official action by voting on something in executive session or when the public was excluded.

       {¶ 16} With regard to the sufficiency of its stated purpose for entering executive session,

CSB contends the trial court erred in penalizing it for not reciting the precise statutory language.

CSB cites Cincinnati Enquirer v. Hamilton County Comm., 1st Dist. Hamilton No. C-010605,

2002-Ohio-2038, and argues that “the key consideration is whether or not the legislature intended

to permit such executive sessions, not whether there was a precise statutory recitation.”

(Appellant-Cross Appellees’ brief at 9). CSB also cites Lawrence v. Edon, 6th Dist. Williams

No. WM-05-001, 2005-Ohio-5883, for the proposition that the OMA does not prohibit “a public

body from discussing a public employee’s employee evaluations or job performance in executive

session.” (Id.). Finally, CSB challenges the trial court’s finding that it violated the OMA by

ending executive session and adjourning without reopening its meetings to the public. CSB
                                                                                                     15


asserts that it reopened the meeting-room doors after executive sessions and that the OMA did

not obligate it to “call or search for members of the public who may want to be present[.]” (Id.).

       {¶ 17} We begin our analysis of CSB’s arguments with a review of the OMA. “Ohio’s

Open Meetings Act is to be liberally construed to require a public body to take official action and

conduct deliberations upon official business in meetings open to the public. R.C. 121.22(A).

Public officials may discuss certain sensitive information in a private executive session from

which the public is excluded, if particular procedures are followed.” (Citations omitted) State ex

rel Young v. Bd. of Edn. Lebanon School Dist., 12th Dist. Warren No. CA2012-02-013,

2013-Ohio-1111, ¶ 49. “Specifically, members of a public body may hold an executive session

only after a majority of a quorum of the public body determines, by a roll call vote, to hold an

executive session and only at a regular or special meeting for the sole purpose of the

consideration of specific matters.” (Citations omitted). Id. Pursuant to R.C. 121.22(G), a public

body may conduct an executive session for certain specified reasons. As relevant here, they

include (1) considering the appointment, employment, dismissal, discipline, promotion,

demotion, or compensation of a public employee or official, or the investigation of charges or

complaints against a public employee, and (2) conducting conferences with an attorney for the

public body concerning disputes involving the public body that are the subject of pending or

imminent court action. “The executive session exceptions contained in R.C. 121.22(G) are to be

strictly construed.” (Citations omitted) Id. at ¶ 50.

       {¶ 18} Based on our review of R.C. 121.22(G) and pertinent case law, we see no error in

most of the trial court’s findings regarding OMA violations. While a public body may not need to

use exact statutory language when stating its purpose for entering executive session, it must make

clear which specific statutory purpose applies. See, e.g., State ex rel. Long v. Cardington Village
                                                                                                    16


Council, 92 Ohio St.3d 54, 59, 748 N.E.2d 58, 63 (2001) (“If a public body decides to conduct an

executive session for the purpose of considering one or more of the matters listed in R.C.

121.22(G)(1) concerning personnel, the public body must specify in its motion and vote those

listed matters that it will discuss in the executive session. * * * By using general terms like

‘personnel’ and ‘personnel and finances’ instead of one or more of the specified statutory

purposes, respondents violated R.C. 121.22(G)(1).”); In re Removal of Kuehnle, 161 Ohio

App.3d 399, 2005-Ohio-2373, 830 N.E.2d 1173, ¶ 93 (12 Dist.2005) (“The statute requires a

public body to specify, in detail, the stated purpose for holding an executive session, although the

law does not require that the specific nature of the matter to be considered be disclosed. The

exceptions contained in R.C. 121.22(G) are to be strictly construed.”); Weisbarth v. Geauga Park

Dist., 11th Dist. Geauga No. 2007-G-2780, 2007-Ohio-6728, ¶ 27 (“Although appellee noted the

purpose of going into executive session, i.e., to discuss ‘personnel’ matters, the statute requires

appellee to be more specific by denoting the precise type of ‘personnel’ matters it would address,

such as hiring, discipline, termination, etc.”); State ex rel Young, supra, at ¶ 63 (“If a public body

will hold an executive session for the purpose of discussing one or more of the matters listed in

R.C. 121.22(G)(1) concerning personnel, the public body must specify in its motion and vote,

which of the particular matters listed in subdivision (G)(1) the public body will discuss.”);

Tobacco Use Prevention & Control Found. Bd. of Trustees v. Boyce, 185 Ohio App.3d 707,

2009-Ohio-6993, 925 N.E.2d 641, ¶ 64 (10th Dist.2009) (“R.C. 121.22(G) lists the seven matters

that a public body may consider in executive session. A public body may convene in executive

session only after a motion and a vote that specifically identify the permissible topic.”); 1988

Ohio Atty. Gen. Opinion No. 88-029 at 15 (“[I]f the public body is going into executive session

for the purpose of discussing one or more of the matters listed in R.C. 121.22(G)(1) concerning
                                                                                                     17


personnel, the public body must specify in its motion and vote, which of the particular matters

listed in subdivision (G)(1) the public body will discuss.”).

       {¶ 19} As set forth above, the trial court found that CSB had violated the OMA multiple

times by going into executive session to discuss Maddox’s “evaluation.” The trial court reasoned

that “[e]valuation of a public employee is not an exception outlined in the statute.” (Doc. #96 at

5). We agree. Construing the OMA liberally in favor of open meetings and construing the

executive-session exceptions narrowly, the trial court correctly found no exception for employee

“evaluation.” The case upon which CSB relies is not to the contrary. In Lawrence v. Edon, 6th

Dist. Williams No. WM-05-001, 2005-Ohio-5883, the appellant argued under his first

assignment of error that “R.C. 121.22(G) prohibits the holding of an executive session to

consider dismissing a public employee or official.” Id. at ¶ 11. The Sixth District rejected this

argument because R.C. 121.22(G)(1) specifically authorizes an executive session to consider the

dismissal of a public employee. Id. at ¶ 12-13. The Lawrence court reasoned that the appellant’s

termination “resulted from deliberations that were for a purpose specifically authorized in

division (G) of R.C. 121.22[.]” Id. at ¶ 14. Later in its opinion, the Sixth District referred again to

the executive session and opined that “nothing in R.C. 121.22(G) prevents a village council from

discussing a village employee’s job performance.” Id. at ¶ 16. The next sentence suggests,

however, that this reference to “job performance” was a shorthand reference to the proper stated

purpose of the meeting, which was “to consider appellant’s ‘dismissal [or] discipline.’” Id. In any

event, we do not necessarily disagree with the Sixth District’s statement that the OMA permits

discussion of an employee’s “job performance” in executive session. Prior to entering into

executive session, however the public body must specify the context in which “job performance”

will be considered by identifying one of the statutory purposes set forth in R.C. 121.22(G).
[Cite as Maddox v. Greene Cty. Children Servs. Bd. of Dirs., 2014-Ohio-2312.]
         {¶ 20} The trial court also found multiple OMA violations based on CSB entering

executive session to discuss “upcoming negotiations.” The trial court reasoned that this stated

purpose was insufficient to satisfy R.C. 121.22(G). (Doc. #96 at 6). We agree. The trial court

speculated that the mention of “upcoming negotiations” may have been a reference to a

“proposed merger with Greene County Department of Job and Family Services, which would

qualify as a bargaining exception under R.C. 121.22(G)(4).” 2 In any event, a non-specific

reference to “upcoming negotiations” is not a proper statutory purpose for executive session.

         {¶ 21} The trial court found multiple OMA violations for entering executive session to

discuss “personnel matters” or “personnel issues.” (Doc. #96 at 6). Again, we agree. Based on the

case law cited above, a non-specific reference to “personnel matters” or “personnel issues” does

not satisfy R.C. 121.22(G).

         {¶ 22} We believe the trial court found two OMA violations, however, that do not exist.

The trial court found an OMA violation when CSB entered executive session on May 22, 2012 to

discuss “threatened or imminent litigation.” (Doc. #102 at 5, 10; Doc. #96 at 6). The trial court

reasoned that no litigation was threatened or imminent at that time. We disagree. Under R.C.

121.22(G)(3), a proper purpose for an executive session is a conference “with an attorney for the

public body concerning disputes involving the public body that are the subject of pending or

imminent court action.” (Emphasis added). Here the record contains a May 17, 2012 letter from

Maddox’s counsel to CSB expressly threatening litigation if an agreeable settlement is not

reached. (See Verified Complaint, Doc. #1 at Exh. A). CSB entered executive session five days


           2
            Parenthetically, we note that R.C. 121.22(G)(4) authorizes executive session for “[p]reparing for, conducting, or reviewing
 negotiations or bargaining sessions with public employees concerning their compensation or other terms and conditions of their
 employment.”
                                                                                                19


later to discuss “threatened or imminent litigation.” We see no OMA violation. Maddox’s threat

of litigation reasonably made a lawsuit appear imminent. Cf. Warthman v. Genoa Twp. Bd. of

Trustees, 5th Dist. Delaware No. 10CAH040034, 2011-Ohio-1775, ¶ 104 (finding that a board

properly entered executive session regarding imminent court action where a lawsuit had been

threatened). In fact, Maddox actually filed her lawsuit against CSB on July 10, 2012.

       {¶ 23} The trial court also found an OMA violation when CSB entered executive

session on June 26, 2012 to consider “the dismissal or discipline of a public employee.”

(Doc. #102 at 5, 10). This stated purpose is almost a verbatim recitation of R.C. 121.22(G)(1),

and CSB did not violate the OMA by going into executive session for this purpose.

       {¶ 24} CSB’s only other argument regarding the OMA violations found by the trial

court concerns how it ended executive sessions and adjourned meetings. The record reflects that

CSB had one room where it held both its regular and executive sessions. When CSB entered

executive session, it required members of the public to leave the room and closed the door. When

executive session ended, the door was opened. CSB claims its meetings then were adjourned in

public. Apparently, only CSB members ordinarily were present when adjournment occurred.

       {¶ 25} The trial court found that after executive session and prior to adjournment CSB’s

meetings were not re-opened to the public. The trial court concluded that failing to re-open the

meetings to the public violated the OMA. The record supports the trial court’s resolution of this

issue. With the exception of executive sessions, the OMA requires all meetings of a public body

to be open to the public at all times. R.C. 121.22(C). Moreover, unless the subject matter is

specifically excepted, the OMA requires public bodies to take official action and to conduct

deliberations in open meetings. R.C. 121.22(A). It follows that a motion and vote to adjourn a

public meeting after an executive session has ended must occur in public and must be open to the
                                                                                                  20


public. Cf. Baldwin’s Ohio Practice, Local Government Law—Township, §9.4 Executive

Session (“To hold an executive session, the board must commence a public meeting, go into

executive session and exclude the public, and, at the end of the executive session, re-open the

meeting to the public and adjourn.”).

       {¶ 26} Here the record supports a finding that CSB ended its executive sessions, opened

the door to the room, and adjourned its meetings before any members of the public could

re-enter. Even CSB executive secretary Victoria Phillips was not able to enter the room before

meetings were adjourned and notes were left for her to record the vote. The trial court reasonably

found this fact “illustrative of the Board’s failure to resume the public meeting[.]” (Doc. #102 at

9). On another occasion a large group of people waited outside to re-enter after an executive

session. Upon seeing the door open, they went back inside the room and discovered that the

meeting already had ended. (Hearing Tr. at 61-62). We agree with CSB that the OMA does not

compel it to scour the halls searching for members of the public. But if CSB forces people to

vacate its room for executive sessions, it must give those people a reasonable opportunity to

re-enter after the executive sessions have ended and before the meetings are adjourned.

       {¶ 27} The final issue raised under CSB’s first assignment of error concerns the validity

of Maddox’s June 26, 2012 termination. In finding her termination invalid, the trial court

reasoned:

                The court also finds that the June 26, 2012 action to terminate Maddox

       was invalid. A violation of the Sunshine Act cannot be cured when discussions

       and deliberations were held in an improperly convened executive session.

       Although the public was permitted at a later meeting to comment on the

       termination, the testimony of Barbara Burson and Randy Roach indicates that the
                                                                                                    21


       decision to terminate Maddox was reached in April, and the June meeting was

       intended to reconfirm the vote in what the Board believed was the proper statutory

       method. The purpose for the executive session stated at the June 26, 2012

       meeting, to discuss “personnel issues relating to the Executive Director position”

       also does not comply with the Sunshine Act, as it makes no reference to the R.C.

       121.22(G) exceptions, such as termination of a public employee.

(Doc. #102 at 8).

       {¶ 28} In another ruling, the trial court provided a similar explanation for finding

Maddox’s June 26, 2012 termination invalid. It reasoned:

               In regard to the June 26, 2012 meeting, this court found two violations. * *

       * [T]he purpose for the executive session, to discuss the dismissal of a public

       employee, was proper under the statute, however, the vote, which was based on no

       new deliberations, appears to have been a re-iteration of the April 26, 2012 action

       to force resignation or terminate Maddox. The court finds that an executive

       session at this point was likely an effort to conceal the motivations of the board

       from the public prior to taking the vote. * * *

(Doc. #96 at 6).

       {¶ 29} CSB disputes the trial court’s findings regarding Maddox’s termination on June

26, 2012. It first asserts that the stated purpose for the executive session on that date was proper.

We agree. As noted above, the stated purpose for the June 26, 2012 executive session was to

consider “the dismissal or discipline of a public employee.” (Doc. #102 at 5, 10). This purpose
                                                                                                                                             22


tracked R.C. 121.22(G)(1) and constituted a valid reason for an executive session.3

         {¶ 30} The more difficult issue is whether CSB’s vote to terminate Maddox on June 26,

2012 was invalid because it was based on prior discussions and deliberations that had occurred in

violation of the OMA. On this issue, CSB argues that Maddox was merely placed on

administrative leave on April 26, 2012. Even if that action occurred in violation of the OMA,

CSB asserts that a prior OMA violation does not preclude a public body from ever taking action

against an employee. CSB also claims “[t]here is no requirement in the OMA that additional

facts be considered or additional discussion occur prior to the termination in open session.”

Finally, CSB maintains that additional deliberations did occur in any event.

         {¶ 31} Upon review, we agree with CSB that Maddox was not terminated on April 26,

2012.4 The record reflects that she was placed on paid administrative leave on that date. We also

agree that an OMA violation does not preclude a public body from ever discharging or

disciplining an employee. Such a rule effectively would give an employee lifetime employment.

The real issue, however, is not whether a public body ever may terminate an employee after an

OMA violation. Rather, the issue is what a public body must do to fire an employee after an

OMA violation. We find guidance in R.C. 121.22(H), which provides:



            3
             Parenthetically, we note that in two separate rulings, the trial court appears to have reached conflicting conclusions regarding the
 adequacy of the purpose for the June 26, 2012 executive session. On one occasion, the trial court opined that the purpose for the June 26,
 2012 executive session “was proper under the statute.” (Doc. #96 at 6). On another occasion, the trial court concluded that “[t]he purpose for
 the executive session stated at the June 26, 2012 meeting * * * [did] not comply with the Sunshine Act[.]” (Doc. #102 at 8). In our analysis
 above, we determined that stated purpose of the June 26, 2012 executive session did satisfy R.C. 121.22(G).
            4
            As a practical matter, it matters not whether the employment action that occurred on April 26, 2012 was Maddox’s termination or
 her placement on administrative leave. In either case, that employment action was invalid—a conclusion CSB does not appear to dispute
 seriously—because the vote to take it occurred in executive session, which violated the OMA.
                                                                                                23


              A resolution, rule, or formal action of any kind is invalid unless adopted in

       an open meeting of the public body. A resolution, rule, or formal action adopted

       in an open meeting that results from deliberations in a meeting not open to the

       public is invalid unless the deliberations were for a purpose specifically

       authorized in division (G) or (J) of this section and conducted at an executive

       session held in compliance with this section.

(Emphasis added).

       {¶ 32} Here CSB took formal action against Maddox by firing her in an open meeting

on June 26, 2012. In our analysis above, we concluded that the June 26, 2012 executive session

preceding the vote to fire Maddox was permitted because it was held for a proper purpose,

namely to consider “the dismissal or discipline of a public employee.” The vote that followed the

executive session was held in open session in a meeting that was open to the public. (See Hearing

Exh. C, June 26, 2012 CSB meeting minutes at p. 3). Therefore, neither the June 26, 2012

executive session nor the vote that followed violated the OMA. Pursuant to R.C. 121.22(H),

however, the critical issue is whether the vote taken in the June 26, 2012 open session resulted

from prior deliberations in executive sessions that violated R.C. 121.22(G). If so, the formal

action taken against Maddox on June 26, 2012 was invalid.

       {¶ 33} In the proceedings below, the trial court found “that each of the executive

sessions held leading up to the termination of Maddox [was] held for an improper purpose,

whether that purpose was for ‘personnel matters’ or other stated purposes, none of which were

enumerated exceptions under R.C. 121.22(G).” (Doc. #102 at 8). In our analysis above, we

agreed with this conclusion. The record reveals that Maddox’s job performance and possible

termination were deliberated during these improper executive sessions. Ultimately, she was
                                                                                                24


placed on administrative leave on April 26, 2012 during another improper executive session that

included further deliberation regarding her employment. On May 31, 2012, CSB held yet another

improper executive session to deliberate “personnel issues” relating to Maddox’s position.

       {¶ 34} In its brief, CSB argues that the May 31, 2012 meeting also included proper

open-session deliberations about Maddox’s job. Specifically, it notes that members of the public

and CSB members spoke about whether Maddox should keep her job. CSB points out that prior

to the June 26, 2012 vote, two members commented in open session about Maddox’s

employment. In addition, CSB stresses member Barbara Burson’s testimony that she considered

additional information about a missing child when voting on June 26, 2012 to fire Maddox. As a

result, CSB insists that additional proper deliberation occurred prior to Maddox’s termination.

Therefore, it argues that her discharge did not violate the OMA notwithstanding any prior

violations.

       {¶ 35} Upon review, we find the foregoing argument is not persuasive. Pursuant to R.C.

121.22(H), the issue is whether the June 26, 2012 vote resulted from deliberations in prior

executive sessions that violated R.C. 121.22(G). It is not enough for CSB to point to some “new”

or “additional” deliberations if the employment action it took against Maddox still resulted from

prior improper deliberations. We recognize the inherent difficultly in determining precisely what

information motivated each CSB member who voted to fire Maddox on June 26, 2012.

Nevertheless, based on the evidence before it, the trial court could have inferred that CSB voted

to fire Maddox on that date largely as a result of months of improper deliberations that had

occurred in executive sessions held in violation of the OMA. The trial court’s factual conclusion

that “the decision to terminate Maddox was reached in April” is not inconsistent with the

evidence and it is a finding to which we defer. The fact that a few people spoke during open
                                                                                                  25


sessions on May 31, 2012 and June 26, 2012 certainly did not compel the trial court to reach a

contrary conclusion. Indeed, based on our own review of the record, it appears to us that the bulk

of deliberation and decision-making regarding Maddox’s discharge occurred in prior executive

sessions that violated R.C. 121.22(G). Accordingly, the record supports the trial court’s finding

that the vote taken in the June 26, 2012 open session resulted from those improper deliberations.

Thus, Maddox’s June 26, 2012 termination was invalid.

       {¶ 36} Contrary to CSB’s argument, this does not mean Maddox enjoyed employment

for life. We believe this argument misses the point. Our holding means that before firing Maddox

CSB was required to re-deliberate—either in open sessions or in executive sessions held in

compliance with R.C. 121.22(G)—at least enough to support a            finding that its discharge

decision did not result from prior improper deliberations. See, e.g., R.C. 121.22(H); Danis

Montco Landfill Co. v. Jefferson Twp. Zoning Comm., 85 Ohio App.3d 494, 501, 620 N.E.2d

140, 145 (2d Dist.1993) (citing State ex rel. Delph v. Barr, 44 Ohio St.3d 77, 541 N.E.2d 59

(1989), and recognizing that a public body must “start its decision-making process over with

regard to what was illegally deliberated or decided in a closed meeting”); Wheeling Corp. v.

Columbus & Ohio River RR. Co., 147 Ohio App.3d 460, 2001-Ohio-8751, 771 N.E.2d 263,

¶88-90 (10th Dist.2001). This conclusion flows from R.C. 121.22(H), which “invalidates any

formal action that results from deliberations conducted in private.” (Emphasis added) Delph at

81.

       {¶ 37} Based on the foregoing analysis, we sustain in part and overrule in part CSB’s

first assignment of error. The assignment of error is sustained insofar as the trial court erred in

finding OMA violations when CSB entered executive session to discuss “threatened or imminent

litigation” and to consider “the dismissal or discipline of a public employee.” In all other
                                                                                                    26


respects, the first assignment of error is overruled.

       {¶ 38} In its second assignment of error, CSB claims the trial court erred in finding

liability for multiple forfeitures, attorney fees, and Maddox’s back pay and benefits from June 26,

2012 to November 20, 2012. CSB advances three arguments in support. First, it reiterates its

contention that it was not sui juris and, therefore, that the trial court’s later substitution of the

Commissioners as a party defendant was invalid, rendering the entire final judgment void.

Second, CSB contends a single $500 forfeiture should have been assessed because the OMA

violations were “repetitive and technical or procedural.” Third, CSB maintains that the

$77,604.20 attorney-fee award should be vacated or further reduced for various reasons.

       {¶ 39} We quickly may dispose of the first argument. For the reasons set forth above,

CSB was sui juris and the proceedings against it were not void. Therefore, the trial court did not

improperly substitute the Commissioners into a void proceeding or enter a void final judgment.

       {¶ 40} We also reject the argument about Maddox being entitled to only one $500

forfeiture. The OMA provides that “[u]pon proof of a violation * * * of this section in an action

brought by any person, the court of common pleas shall issue an injunction to compel the

members of the public body to comply with its provisions.” R.C. 121.22(I)(1). The OMA further

provides that “[i]f the court of common pleas issues an injunction pursuant to division (I)(1) of

this section, the court shall order the public body that it enjoins to pay a civil forfeiture of five

hundred dollars * * *.” R.C. 121.22(I)(2).

       {¶ 41} On its face, R.C. 121.22(I) requires a trial court to issue an injunction and a $500

forfeiture for a violation of the OMA. The statute makes these remedies mandatory, not

permissive. Vermilion Teachers’ Assn. v. Vermilion Local School Dist. Bd. of Edn., 98 Ohio
                                                                                                    27


App.3d 524, 532, 648 N.E.2d 1384, 1389 (6th Dist.1994) (“Once a violation of the Sunshine Law

is found, the remedy provisions of R.C. 121.22(I) are mandatory[.]”). The question is whether a

trial court may, or even must, impose multiple $500 forfeitures for repeated violations. Here the

trial court found thirty OMA violations. It grouped similar repeated violations together, however,

and assessed twelve $500 forfeitures for the violations if found.

       {¶ 42} In arguing for a single $500 forfeiture, or at least for a reduction in the number of

forfeitures awarded, CSB relies on this court’s trilogy of opinions in Doran v. Northmont Bd. of

Edn., 147 Ohio App.3d 268, 2002-Ohio-386, 770 N.E.2d 92 (2d Dist.) (Doran I), Doran v.

Northmont Bd. of Edn., 153 Ohio App.3d 499, 2003-Ohio-4084, 794 N.E.2d 760 (2d Dist.)

(Doran II), and Doran v. Northmont Bd. of Edn., 2d Dist. Montgomery No. 19956,

2003-Ohio-7097 (Doran III). CSB also relies on Weisbarth v. Geauga Park Dist., 11th Dist.

Geauga No. 2007-G-2780, 2007-Ohio-6728. Conversely, in her first assignment of error on cross

appeal, Maddox contends R.C. 121.22(I) and the nature of the OMA violations at issue warranted

separate $500 civil forfeitures for each violation. Therefore, she claims the trial court erred in

assessing only twelve $500 forfeitures.

       {¶ 43} As a preliminary matter, we find CSB’s reliance on the Doran opinions

misplaced. In Doran I, this court held that a school board had violated R.C. 121.22(F) by failing

to establish, by rule, a reasonable method of informing the public of the time, place, and purpose

of its meetings. Despite this “technical” violation, we declined to invalidate actions taken by the

board at a meeting. In Doran II, this court held that the trial court properly had issued a statutory

injunction to enjoin the board from committing future violations of R.C. 121.22(F). In Doran III,

this court rejected the appellant’s argument that he was entitled to a separate $500 civil forfeiture

for each time the school board held a meeting without the required public-notice rule in place.
                                                                                                  28


We reasoned:

               * * * [T]he Board’s failure to adopt such rule constituted a single violation

       of the Sunshine Law, regardless of how long it lacked the rule or how many “open

       meetings” it conducted in the absence of a formal public-notice rule. As the trial

       court correctly observed, “it was the Board’s failure to establish a rule, not the

       meetings that were conducted, which violated O.R.C. 121.22(F).” Given that the

       trial court previously had imposed the required sanctions for this violation, Doran

       was not entitled to additional statutory injunctions or civil forfeiture penalties.

Doran III at ¶ 14.

       {¶ 44} Unlike Doran, where this court found only one OMA violation, the trial court

below found thirty violations (which we have reduced to twenty-eight in our analysis above). In

the Doran opinions, this court had no occasion to decide whether multiple forfeitures were

warranted for multiple violations. The other case cited by CSB, Weisbarth, is more analogous to

the present situation. In Weisbarth, the appellant sought a separate $500 civil forfeiture for each

of twenty meetings at which a public body failed to recite a sufficient statutory purpose for

entering executive session. Relying largely on Doran, the Weisbarth court rejected the

appellant’s argument. It reasoned:

               Here, as in Doran, appellee was in violation of the statute due to its failure

       to fully specify its basis for entering executive session; however, appellant did not

       allege appellee stood in violation of R.C. 121.22 as a result of actions taken

       during executive session. In other words, no allegations were made and no

       evidence was offered indicating appellee acted improperly due to formal actions

       taken once it entered executive session. The only violation alleged involved
                                                                                                                                     29


       appellee’s failure to sufficiently elucidate the specific statutory purpose for

       entering executive session. In line with Doran, we therefore hold appellee’s

       “technical” violation entitled appellant to only one statutory injunction and one

       civil forfeiture.

Weisbarth at ¶ 30.

       {¶ 45} Despite the Eleventh District’s citation to Doran, we are not convinced that it is

analogous to Weisbarth or the present case. As explained above, Doran involved one OMA

violation for failing to establish a public-notice rule as required by the statute. Like the present

case, Weisbarth involved multiple OMA violations for failing to recite a specific statutory

purpose for entering executive session. Because Doran did not even involve multiple OMA

violations, it is not persuasive authority for declining to impose multiple forfeitures for multiple

violations. Nevertheless, we do agree with the ultimate conclusion reached by the Eleventh

District in Weisbarth.

       {¶ 46} As noted above, R.C. 121.22(I) requires a trial court to issue an injunction and a

$500 forfeiture for a violation of the OMA. Here the trial court reasonably concluded that CSB

had “violated” the OMA by (1) entering executive session without sufficiently stating a proper

purpose, (2) failing to reopen its meetings to the public after an executive session, and (3)

conducting improper votes. We are unconvinced that the trial court necessarily was required to

issue a separate $500 civil forfeiture for each occasion on which CSB committed one of the

foregoing violations, particularly in the absence of evidence that CSB knowingly or flagrantly

repeated the same violations.5 Rather, under the circumstances before us, we believe the trial


         5
         In one of its rulings below, the trial court opined that CSB “routinely and presumably knowingly disregarded the Sunshine Act.”
                                                                                                                                             30


court reasonably grouped some violations by type and assessed a $500 forfeiture for each type of

violation.6

         {¶ 47} In support of its decision to award Maddox twelve $500 civil forfeitures, the

trial court reasoned:

                    Eleven (11) of the thirteen (13) violations of the Sunshine Act for failure

         to properly re-open meetings to the pubic are technical in nature. These violations

         involve CSB’s failure to inform the public of the end of the executive session,

         adjourning the meeting, and opening the door. No additional actions by the board

         are known to have been taken outside the public purview. These eleven (11)

         violations will not stack and are assessed one $500.00 civil forfeiture.

                    At two of these meetings, January 26 and June 26, CSB took votes after

         the adjournment of executive session, and outside the public purview. The

         Sunshine Act requires official actions such as votes to be taken in open session.

         These votes are not technical in nature as the public was denied notice of the

         official action taking place by its exclusion. A $500.00 civil forfeiture is assessed

         for each of these violations.


 (Doc. #102 at 8). We do not believe the evidence supports a finding that CSB knowingly disregarded the OMA. In support of its conclusion,
 the trial court noted that CSB had been “provided written material on the Sunshine Act requirements in February of 2011.” (Id.). The trial
 court presumably was referring to a lengthy treatise published by the Ohio Attorney General’s office. The trial court reasoned that “[h]ad the
 Board properly informed itself of what was required, it would not have entered into so many executive sessions that were not permissible
 exceptions to the Sunshine Act.” (Id.). This reasoning supports a finding that CSB was ill informed and perhaps negligent in its duties, but it
 does not support a finding that CSB “knowingly disregarded the Sunshine Act.”
            6
           But see Manogg v. Stickle, 5th Dist. Licking No. 98CA00102, 1999 WL 173275 (March 15, 1999); Specht v. Finnegan, 149 Ohio
 App.3d 201, 2002-Ohio-4660, 776 N.E.2d 564, ¶ 37-39 (6th Dist.) (following Manogg and upholding multiple forfeitures for repeated OMA
 violations).
                                                                                      31


       Five (5) violations were found for the Board’s entering Executive Session

for the purpose of discussing the “Executive Director’s Evaluation.” * * *

       At the first of these five (5) meetings, the Executive Director’s evaluation

was not yet complete, and was presumably a matter of discussion at each of these

executive sessions. Evaluation of a public employee is not an exception outlined

in the statute. Exceptions involve promotion, demotions, and compensation,

which are all related to how a public body would handle an employee whose

evaluation is complete. The Board voted on January 26, 2012 to have Maddox

prepare a “white paper” further demonstrating that the evaluation was ongoing.

Further, the public could not be put on notice of what action the Board was taking

in regard to the Executive Director position, as no votes were taken on the record.

The purpose for the executive sessions is not one of the exceptions under R.C.

121.22(G) and a $500.00 civil forfeiture is assessed for each of these violations.

       Four (4) violations were found when the board entered into executive

session to discuss “upcoming negotiations.” The Board is presumed to have been

discussing the proposed merger with Greene County Department of Job and

Family Services, which would qualify as a bargaining exception under R.C.

121.22(G)(4). Although the purpose stated did not adequately place the public on

notice, such purpose itself was proper. The violations are technical in nature and

one civil forfeiture of $500.00 is assessed for all four.

       In regard to the executive session entered into “for the purpose of

discussing litigation,” one civil forfeiture is assessed. At the time the executive

session was held, no litigation was pending or imminent. An executive session is
                                                                                          32


proper when there is pending or imminent litigation, however, no litigation was

threatened or pending at the time. Accordingly, one $500.00 civil forfeiture is

assessed.

        The four violations for going into executive session to discuss “personnel

matters” are assessed one civil forfeiture as being technical in nature. It appears

that the Board intended at each of those meetings to discuss terminating Maddox,

an accepted purpose under the statute. The May 31, 2012 executive session was

also in regard to dismissal of Maddox, and is considered technical. Accordingly,

one civil forfeiture is assessed.

        The vote ordering Maddox to prepare a “white paper” is not assessed an

additional forfeiture, as the civil forfeiture for taking a vote without re-opening the

meeting has already addressed this violation. An additional civil forfeiture would

be duplicative.

        In regard to the June 26, 2012 meeting, this court found two violations.

One civil forfeiture is assessed, as the purpose for the executive session, to discuss

the dismissal of a public employee, was proper under the statute, however, the

vote, which was based on no new deliberations, appears to have been a re-iteration

of the April 26, 2012 action to force resignation or terminate Maddox. The court

finds that an executive session at this point was likely an effort to conceal the

motivations of the board from the public prior to taking the vote. One civil

forfeiture is assessed.

        Having addressed all of the violations, this court assesses twelve (12) $500

civil forfeitures for violations of R.C. 121.22, for a total of $6000.00.
                                                                                                                                             33


(Doc. #96 at 4-7).

        {¶ 48} With two exceptions, we see no basis for altering the trial court’s analysis of the

various civil forfeitures it ordered. The first exception concerns the $500 civil forfeiture for CSB

entering executive session on May 22, 2012 to discuss pending or imminent litigation. In our

analysis above, we found no OMA violation based on that act. Therefore, one of the forfeitures

shall be vacated. Although we also found no OMA violation based on CSB entering executive

session on June 26, 2012 to to consider “the dismissal or discipline of a public employee,” the

trial court’s civil-forfeiture ruling ultimately recognized that this purpose was “proper” and did

not assess a separate forfeiture for it.

        {¶ 49} The second exception concerns the trial court’s assessment of five separate

forfeitures for entering executive session five times to discuss Maddox’s “evaluation.” The trial

court found that this was not a proper purpose for an executive session under R.C. 121.22(G). In

our analysis above, we agreed. To be consistent with the trial court’s treatment of the other

forfeitures, however, we see no reason why this type of violation, which was repeated five times,

warrants five separate forfeitures. We agree with CSB that only one forfeiture was warranted.

        {¶ 50} With regard to the other forfeitures at issue, we believe the trial court properly

awarded one $500 forfeiture for eleven acts of failing to re-open meetings after executive

sessions. Although exclusion of the public occurred multiple times, the same violation was

repeated. The trial court did not err, however, in treating the two instances differently where CSB

voted after an executive session without giving the public an adequate opportunity to re-enter the

room.7 We also see no error in the trial court’s assessment of a single $500 forfeiture for four


          7
          In its ruling, the trial court identified the dates of these votes as “January 26 and June 26.” (Doc. #96 at 4). We note, however, that
                                                                                                                                                  34


repeated acts of entering executive session to discuss “upcoming negotiations.” Again, these

executive sessions involved the same OMA violation being repeated. We reach the same

conclusion regarding the imposition of a single forfeiture for entering executive session four

times to discuss “personnel matters.”

         {¶ 51} Based on the foregoing reasoning, we find that the trial court should have

assessed seven $500 civil forfeitures rather than twelve.8 Accordingly, we will sustain CSB’s

second assignment of error in part. Maddox’s first assignment of error on cross appeal, which

challenges the trial court’s failure to award thirty separate forfeitures, is overruled.

         {¶ 52} In a final argument under its second assignment of error, CSB challenges the trial

court’s $77,604.20 attorney-fee award. It asserts that attorney fees should have been denied or

further reduced. Conversely, in her third assignment of error on cross appeal, Maddox contends

the trial court erred in not awarding her more attorney fees. She claims the trial court should have

awarded her the entire amount she requested.

         {¶ 53} The attorney-fee issue is governed by R.C. 121.22(I)(2), which provides that

“[i]f the court of common pleas issues an injunction pursuant to division (I)(1) of this section, the

court shall order the public body that it enjoins to pay * * * reasonable attorney’s fees.” Under

the statute, a trial court has discretion to reduce the attorney fees awarded upon a finding that the


 the June 26, 2012 vote occurred in a public session with the public present. (Doc. #102 at 5-6; Hearing Exh. C, June 26, 2012 CSB meeting
 minutes at p. 3). It appears that the correct dates of the improper votes may have been October 27, 2011 and January 26, 2012. (Doc. #102,
 July 12, 2013, Nunc Pro Tunc Amended Decision and Order at 9 (“On at least two occasions, the Board took votes after adjourning executive
 session, but without re-opening the meeting to the public. On October [27,] 2011 and January 26, 2012, the Board adopted the Performance
 Improvement Plan (PIP) and also required Maddox to respond with a ‘white paper.’”).
            8
            Specifically, the trial court erred in imposing a forfeiture for the “threatened or imminent litigation” executive session. It also
 should have assessed one forfeiture, rather than five, for entering executive session to discuss Maddox’s “evaluation.”
                                                                                                  35


public body, being well informed, reasonably believed it was not violating R.C. 121.22 and that

its conduct served public policy. We review an attorney-fee award under R.C. 121.22(I) for an

abuse of discretion. Specht at ¶ 42 (“Both the Ohio Public Records Act and the Open Meeting

Act permit a trial court, in its discretion, to award a prevailing plaintiff attorney fees.* * *

Matters within a court’s discretion will not be disturbed on appeal absent an abuse of that

discretion.”). “Abuse of discretion” has been defined as an attitude that is unreasonable, arbitrary

or unconscionable. AAAA Enterprises, Inc. v. River Place Community Redevelopment, 50 Ohio

St.3d 157, 161, 553 N.E.2d 597 (1990). It is to be expected that most instances of abuse of

discretion will result in decisions that are simply unreasonable, rather than decisions that are

unconscionable or arbitrary. Id. A decision is unreasonable if there is no sound reasoning process

that would support it. Id.

       {¶ 54} CSB raises several issues in support of its argument for eliminating or further

reducing the attorney-fee award. The first concerns “block billing” or aggregating the

performance of multiple tasks in one billing entry. CSB contends Maddox’s counsel engaged in

extensive block billing. CSB argues that the trial court improperly estimated the time spent on

each task without having sufficient evidence to do so. CSB also asserts that attorney fees should

have been denied or further reduced based on Maddox’s failure to submit a written fee agreement

and based on her counsel’s “apparent unfamiliarity” with OMA cases. CSB next claims Maddox

should have recovered only those attorney fees related to the trial court’s issuance of injunctive

relief. Finally, CSB maintains that the attorney-fee award should have been reduced further

because it reasonably believed its actions complied with the OMA.

       {¶ 55} For her part, Maddox contends the trial court erred in reducing her attorney-fee

bill by $22,232.50 to account for “matters unrelated to the Sunshine Law claims.” She also
                                                                                               36


challenges reductions of $12,103.25 and $8,611 based on a finding that the participation of two

attorneys was not required. Finally, Maddox claims the trial court erred in reducing her

attorney-fee award another five percent, or $6,403.47, for no apparent reason.

       {¶ 56} After determining that an award of attorney fees was proper, the trial court made

the following findings:

               The court heard expert testimony regarding the reasonableness of the

       submitted attorneys’ fees from Gary Leppla, and has also had time to review the

       bills provided by Plaintiff’s counsel. As a threshold matter, the rates charged by

       counsel of $275.00 and $240.00 are reasonable rates for the geographic area. The

       court also acknowledges the large amount of time required to prepare for litigation

       of this type, and the need for expeditious work. At the time of the hearing, the bill

       submitted had reached $128,069.42.

               That said, the court has had to review the submitted bills line by line. Due

       to block billing practices, the court has had, at times, to estimate the reasonable

       time for certain tasks performed, since most entries contain multiple tasks. The

       attorney fees are subject to the following reductions:

               · The award shall be reduced by $22,232.50, which Plaintiff’s counsel

       acknowledged were for matters unrelated to the Sunshine Law claims.

               · The award shall be reduced by $12,103.25 for intra-office

       communications between attorneys Folkerth and Courtney, including e-mails,

       telephone conferences, and consultations with each other.

               · The award shall be reduced by $8,611.00 for conferences with Plaintiff

       when both attorneys were present and both billed for the time. The majority of
                                                                                                  37


        these communications were updates on the status of the case or information

        gathering communications, or “case strategy” communications not requiring the

        participation or presence of both attorneys.

                · The award shall be reduced by $1,115.00 for docketing and

        administrative scheduling tasks.

                · Finally, the court finds the award further reduced by 5% of the requested

        fee for an additional adjustment for necessary and reasonable time spent in the

        amount of $6,403.47.

                Therefore the court upon review of the attorneys’ fees submitted, and

        subject to the above referenced adjustments, awards attorneys’ fees totaling

        $77,604.20 to Plaintiff.

(Doc. #96 at 9-10).

        {¶ 57} With regard to CSB’s arguments, we are unpersuaded that the trial court was

required to deny attorney fees altogether for billing entries that involved block billing. Although

entries listed multiple activities performed during a block of time, in most instances all or a

majority of those activities pertained to OMA claims. Maddox’s expert, attorney Gary Leppla,

testified that he had no problem “understanding from the documents provided to [him] what the

activities were.” (Doc. #89, May 13, 2013 Tr. at 15). The trial court itself indicated that, due to

block billing, it had “estimate[d] the reasonable time for certain tasks performed” and had

reduced Maddox’s fee request accordingly. We believe the trial court acted within its discretion

in its treatment of the block-billing issue.

        {¶ 58} We are equally unpersuaded by CSB’s claims about a written fee agreement not

being admitted into evidence and about opposing counsel’s alleged unfamiliarity with OMA law.
                                                                                                  38


With regard to the former issue, we are unconvinced that Maddox’s failure to place a written fee

agreement into evidence obligated the trial court to deny attorney fees or to make a further

reduction. As for Maddox’s counsel’s handling of the OMA claims, the evidence does not

establish that unfamiliarity with the law resulted in excessive time being billed. We note too that

Maddox’s counsel has largely prevailed on the OMA claims in the trial court and now on appeal.

       {¶ 59} We also reject CSB’s claim regarding attorney fees and injunctive relief. CSB

notes that the OMA provides for attorney fees when a plaintiff obtains an injunction. It argues

that the trial court only granted injunctive relief with regard to Maddox’s placement on

administrative leave on April 26, 2012 and her termination on June 26, 2012. According to CSB,

the trial court did not enter injunctive relief with regard to OMA violations not involving these

employment actions. Therefore, CSB argues that attorney fees were not warranted in connection

with any other violations. In support, it reasons:

               Under the plain language of [R.C. 121.22(I)], a plaintiff is entitled to

       recover attorneys’ fees and a civil forfeiture when the Court enters injunctive

       relief as to the violation. In this case, the Court voided the action of CSB in

       terminating Maddox, resulting in her reinstatement and granted an injunction

       directing the CSB to continue her salary and benefits. Accordingly, Maddox is

       entitled to recover, at most, attorneys’ fees related to the single injunction issued

       in this case restoring her salary based upon the OMA violation at the April 26,

       2012 meeting, and the court’s finding that the CSB’s June 26, 2012 termination of

       Maddox was legally ineffective. Because the trial court did not issue an injunction

       related to the other alleged violations, an award of attorneys’ fees in connection

       with those violations was improper.
                                                                                                  39


(Appellant-Cross Appellees’ brief at 23).

       {¶ 60} We find the foregoing argument to be without merit. Upon proof of an OMA

violation, “the court of common pleas shall issue an injunction[.]” R.C. 121.22(I)(1).

Furthermore, “[i]f the court of common pleas issues an injunction * * *, the court shall order the

public body that it enjoins to pay * * * reasonable attorney’s fees.” R.C. 121.22(I)(2)(a).

Although attorney fees are subject to possible reduction or elimination, the OMA is structured

such that an injunction follows a violation and attorney fees follow an injunction. The trial court

found thirty OMA violations, a number that we have reduced to twenty-eight. On its face, the

OMA obligated the trial court to issue an injunction for each violation. Vermilion Teachers’

Assn. at 532 (“Once a violation of the Sunshine Law is found, the remedy provisions of R.C.

121.22(I) are mandatory[.]”). The trial court itself recognized that fact, noting that “[i]f a

violation is shown, the court must issue an injunction compelling the public body to comply with

the provisions of R.C. 121.22.” (Doc. #102 at 6-7). Although the trial court did not delineate

thirty separate and distinct injunctions, we believe its grant of injunctive relief to Maddox

reasonably, and necessarily, encompassed each of the violations it found. Therefore, we are

unpersuaded by CSB’s argument that Maddox was not entitled to attorney fees for most of the

violations because the trial court never enjoined them.

       {¶ 61} Finally, we reject CSB’s argument that attorney fees should have been reduced

further because it reasonably believed it had complied with the OMA. This argument implicates

R.C. 121.22(I)(2)(a), which authorizes reducing attorney fees if a trial court finds, in its

discretion, that a “well informed” public body reasonably would have believed (1) that it was not

violating the OMA and (2) that its conduct served public policy. The trial court did not make

these findings, and its failure to do so did not constitute an abuse of discretion.
                                                                                                  40


       {¶ 62} As set forth above, most of the OMA violations at issue involved CSB either

entering executive session without sufficiently stating a proper purpose or failing to reopen its

meeting to the public after an executive session. The other violations involved CSB improperly

taking official action by voting on something in executive session or when the public was

excluded. The trial court reasonably could have concluded that a well informed public body

would have known that it must be specific when giving a reason for executive session and that it

cannot vote on issues in executive session or with the public excluded. The trial court also

reasonably could have concluded that a well informed public body would not have believed that

ending executive sessions and adjourning meetings before the public could re-enter the meeting

room did not serve pubic policy.

       {¶ 63} With regard to Maddox’s attorney-fee arguments, however, we do see one error

in the trial court’s ruling. Maddox first claims the trial court erred in reducing her attorney-fee

bill by $22,232.50 to account for “matters unrelated to the Sunshine Law claims.” She argues that

her attorney already had reduced the bill to account for these unrelated matters. We agree. At the

attorney-fee hearing, Maddox’s attorney John Folkerth testified as follows regarding the

$22,232.50 reduction:

               Alright, for May through December of 2012 identified unrelated fees in the

       amount of $11,027.50; for January through March of 2013 identified $5,930 of

       unrelated fees; for April 2013 identified $5,275 of unrelated fees for a total

       amount of $22,232.50 in unrelated fees; also identified total expenses of

       $5,199.42 less an unrelated expense of $45 for a total of $5,154.42 of expenses. I

       took fees and expenses of $150,346.92 and subtracted from that the unrelated fees

       and the unrelated expenses to come to $128,069.42 of fees and expenses expended
                                                                                                    41


       on litigating these Sunshine Act issues.

(Emphasis added) (Doc. #89, May 13, 2013 Tr. at 43).

       {¶ 64} In its ruling, the trial court stated that “[a]t the time of the hearing, the

[attorney-fee] bill submitted had reached $128,069.42.” (Doc. #96 at 9). The trial court found it

appropriate to reduce this $128,069.42 figure “by $22,232.50, which Plaintiff’s counsel

acknowledged were for matters unrelated to the Sunshine Law claims.” (Id.). Folkerth’s

uncontroverted testimony established however, that the $128,069.42 figure already had been

reduced by $22,232.50 to account for the “acknowledged” unrelated claims. Therefore, the trial

court should not have made a second reduction of $22,232.50. Maddox’s third assignment of

error on cross appeal will be sustained insofar as she challenges this reduction.

       {¶ 65} We find no merit in Maddox’s other fee-related arguments. She contends the trial

court erred in making reductions of $12,103.25 and $8,611 on the basis that participation of two

attorneys was not required. We believe the trial court acted within its discretion in making these

reductions for time her two attorneys spent talking to one another or participating in conferences

together. Finally, Maddox claims the trial court erred in reducing her attorney-fee award five

percent, or $6,403.47, for no apparent reason. We disagree. The trial court stated that this

reduction was “an additional adjustment for necessary and reasonable time spent[.]” When read

in context, this reduction reasonably may be attributed to Maddox’s counsel’s block-billing

practice. Earlier in its ruling, the trial court explained that “[d]ue to block billing practices, the

court has had, at times, to estimate the reasonable time for certain tasks performed, since most

entries contain multiple tasks.” The five-percent reduction appears to be a product of the trial

court’s review of the block billing and its required estimation of the reasonable time spent. On

the record before us, we cannot say the reduction was unreasonable.
                                                                                                   42


       {¶ 66} Based on the reasoning set forth above, CSB’s second assignment of error is

sustained in part and overruled in part. Maddox’s third assignment of error on cross appeal

likewise is sustained in part and overruled in part.

       {¶ 67} The only remaining issue is Maddox’s second assignment of error on cross

appeal. There she challenges the trial court’s back-pay award. As set forth above, the trial court

found her June 26, 2012 termination invalid. It awarded her back pay up “to November 20, 2012,

when the executive director position was extinguished by the merger of CSB with Greene County

Job and Family Services.” (Doc. #96 at 2).

       {¶ 68} On appeal, Maddox contends the record is devoid of evidence that Greene

County Children Services merged with Greene County Job and Family Services on November

20, 2012. Therefore, she argues that the trial court had no basis to terminate her back pay as of

November 20, 2012. We disagree for at least two reasons.

       {¶ 69} First, Maddox’s own filings below acknowledged the merger. On April 29, 2013

she filed a motion to substitute the Greene County Board of Commissioners as a party defendant

in place of CSB. In support, she stated: “* * * [I]t appears undisputed that the CSB no longer

exists, the Board of Directors have ceased to hold office, and its interests have been transferred to

the Greene County Department of Job and Family Services.” (Doc. #83 at 1-2). In a separate

memorandum filed that day, Maddox asserted that “the Board of Commissioners is de jure

already a party in this action under Civ.R. 25, as a result of the merger.” (Doc. #82 at 2). She

also sought leave to file a second amended complaint alleging that CSB and the Commissioners

had approved the merger and that the Commissioners had abolished four positions. (Doc. #76,

Proposed Second Amended Complaint at ¶129-130).
[Cite as Maddox v. Greene Cty. Children Servs. Bd. of Dirs., 2014-Ohio-2312.]
        {¶ 70} Second, the trial court could take judicial notice of the merger between Greene

County Children Services and Greene County Job and Family Services. Judicial notice was

proper because the merger was a fact “capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.” Evid.R. 201(B). Shortly after the

merger vote, the Dayton Daily News published an article announcing that “Greene County

commissioners unanimously voted Monday to merge the county children services agency with

the jobs and family services department.” 9 A “court may take judicial notice of legislative

enactments.” Gahanna v. Jones-Williams, 117 Ohio App.3d 399, 402, 690 N.E.2d 928, n.1 (10th

Dist.1997). Therefore, the trial court was entitled to recognize the merger without evidence from

the parties. As such, Maddox’s former position and her right to further back pay was

extinguished November 20, 2012. Maddox’s second assignment of error on cross appeal is

overruled.

        {¶ 71} Based on the reasoning set forth above, the trial court’s judgment is affirmed in

part and reversed in part. Regarding the appeal by CSB, the judgment is reversed insofar as (1)

the trial court erred in finding OMA violations based on CSB entering executive sessions to

discuss threatened or imminent litigation and to discuss the dismissal or discipline of a public

employee, (2) the trial court erred in imposing a $500 civil forfeiture for the “threatened or

imminent litigation” executive session, and (3) the trial court erred in imposing five separate civil

forfeitures, rather than just one, for executive sessions to discuss Maddox’s “evaluation.”

Concerning Maddox’s cross appeal, the judgment is reversed insofar as the trial court erred in

reducing her attorney-fee award by $22,232.50 where that reduction already had been made. In

all other respects, the trial court’s judgment is affirmed. Finally, the cause is remanded for the

          9
           www.daytondailynews.com/news/news/local/merger-of-greene-county-agencies-to-lead-to-job-cu/nS98Q
                                                                                 44


issuance of a final judgment consistent with this opinion.

       {¶ 72} Judgment affirmed in part, reversed in part, and cause remanded.

                                                   .............



DONOVAN and WELBAUM, JJ., concur.



Copies mailed to:

John R. Folkerth, Jr.
Paul M. Courtney
Lawrence E. Barbiere
Hon. John W. Kessler
(sitting for Judge Michael A. Buckwalter)